Electronically Filed
                                                              Supreme Court
                                                              SCWC-12-0000870
                                                              24-APR-2013
                                                              02:58 PM
                             SCWC-12-0000870


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,

   by its Board of Directors, Respondent/Plaintiff-Appellee,


                                    vs.


          PATSY NAOMI SAKUMA, Petitioner/Defendant-Appellant,


                                    and


            FIRST HAWAIIAN BANK, a Hawai'i corporation; and
          WAIKELE COMMUNITY ASSOCIATION, a Hawai'i nonprofit
            corporation, Respondents/Defendants-Appellees.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-12-0000870; CIV. NO. 07-1-1487)


    ORDER ACCEPTING AMENDED APPLICATION FOR WRIT OF CERTIORARI

               (By: Acoba, McKenna and Pollack, JJ.,

 and Circuit Judge Kubo, in place of Recktenwald, C.J., recused,

              with Nakayama, Acting C.J., dissenting)


             Petitioner/defendant-appellant Patsy N. Sakuma’s


amended application for writ of certiorari, which was filed on


March 20, 2013,1
 is hereby accepted.





     1

         The original application for writ of certiorari, which was fourteen

pages long exclusive of the appendices, was received on March 11, 2013, and

filed on March 15, 2013. Petitioner thereafter moved to file a “conforming

application” that was twelve pages long exclusive of the appendices. By order

entered on April 2, 2013, the court granted petitioner’s motion and accepted

for consideration the document entitled “Petitioner Pro Se Patsy N. Sakuma’s

‘Amended’ Application for Writ of Certiorari from the January 11, 2013 Order

Dismissing Appeal for Lack of Jurisdiction”, including the attached

appendices, which was filed on March 20, 2013. 

            No oral argument will be heard in this case.   Any party

may, within ten days and pursuant to Rule 34(c) of the Hawai'i

Rules of Appellate Procedure, move for retention of oral

argument.

            DATED: Honolulu, Hawai'i, April 24, 2013.

Patsy N. Sakuma,                       /s/ Simeon R. Acoba, Jr.
pro se petitioner

                                       /s/ Sabrina S. McKenna


                                       /s/ Richard W. Pollack 


                                       /s/ Edward H. Kubo, Jr.





                                  2